Citation Nr: 1025669	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to September 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which, inter alia, granted service connection 
for PTSD and assigned a 30 percent disability rating, and denied 
entitlement to a TDIU.  In a March 2009 rating decision, the VA 
RO in St. Louis, Missouri, continued both the 30 percent 
disability rating for PTSD and the denial of entitlement to a 
TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by a depressed mood, anxiety, chronic sleep 
impairment, social problems, personal distress, and a Global 
Assessment of Functioning (GAF) score ranging from 55 to 60.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

An August 2008 letter, provided to the Veteran before the January 
2009 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A.
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in August 2008, prior to the January 2009 rating 
decision.  Moreover, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  See also Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).

The Board notes that issue regarding the Veteran's service-
connected PTSD stems from initial rating assignment.  In this 
regard, the Court has held that an appellant's filing of a notice 
of disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess, Dunlap, and 
Sanders, supra.  In this regard, the Court emphasized its holding 
in Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
an NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service personnel 
records, service treatment records, and VA treatment records, 
have been obtained.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with a VA psychiatric examination in 
November 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  An initial disability rating in excess of 30 percent 
for PTSD

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original or an increased rating remains 
in controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  Id.  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran, through his representative, contends in a May 2010 
Written Brief Presentation that his service-connected PTSD 
warrants an evaluation in excess of that which has been granted, 
because his disability is much worse than contemplated.

VA provided the Veteran with an examination of his PTSD in 
November 2008.  The VA examiner reviewed the claims file.  The 
Veteran reported that he has never been given any mental health 
treatment, including counseling or medication.  The Veteran, who 
served in Korea during the conflict, stated that he thinks of 
Korea "all of the time," and is reminded of his service in 
Korea by the current military operations in Iraq.  He reported 
having flashbacks and nightmares regarding Korea once a month, 
and also noted that he had recently confused the sound of a 
ringing telephone with the sound of a machine gun.  The Veteran 
reported having severe short-term memory problems.  He reported 
having some anxiety and depression, but denied having any anger 
control problems, psychotic symptoms, or suicidal or homicidal 
ideas.  He stated that he is married and currently takes care of 
his homebound wife.  On examination, the examiner found the 
Veteran to have logical, coherent and relevant thought processes; 
good social skills; intelligence; orientation to time, place, 
person, and situation; normal affect; good reasoning; and 
excellent concentration.  The examiner found that the Veteran has 
"avoidance symptoms such as diminished social interest and 
social detachment as well as arousal symptoms such as sleep 
problems and startled symptoms and memory problems."  The 
examiner opined that "the Veteran's posttraumatic stress 
disorder symptoms interfere with his ability to have personal 
happiness and to cope with his difficult situation[,] especially 
with his invalid wife."  The examiner also noted a post-service 
incident in 1969 "when he was brutally beaten at the VA 
Hospital" at which he was employed.  The examiner opined that 
testing revealed that the Veteran's memory problems were 
attributable to the post-service assault in 1969; however, he 
opined that the Veteran's social problems and personal distress 
result from his PTSD from service.  He diagnosed the Veteran with 
PTSD and cognitive disorder not otherwise specified.  The 
examiner found that the Veteran had a GAF score of 55, and he 
attributed a GAF score of 60 to the Veteran's PTSD.

The Board finds that the evidence of record warrants a rating of 
30 percent disabling for the entire appellate period.  Consistent 
with a 30 percent rating, the Veteran's symptoms include a 
depressed mood, anxiety, chronic sleep impairment, and memory 
loss (although the examiner attributed the latter to a post-
service incident).  Moreover, the Veteran's most recent GAF score 
is indicative of moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)

The evidence of record does not warrant a rating in excess of 30 
percent.  The Veteran's psychiatric condition is not 
characterized by a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The Board 
finds that the VA examiner's opinion in this matter, based on 
clinical testing, is more probative than the Veteran's conclusory 
assertions that he meets the criteria for a higher rating.  To 
the extent that the Veteran's allegations conflict with the 
findings of the VA examiner, the Board finds that those 
allegations lack credibility because they were not found on 
examination.

Although the Veteran has memory impairment, the VA examiner 
attributed that condition to a post-service incident, based on 
clinical testing.  Furthermore, the Veteran's memory impairment, 
social problems and personal distress are outweighed by the 
preponderance of symptoms consistent with a 30 percent disability 
rating.  38 C.F.R. § 4.7.

For the purposes of this decision, the Board has taken care to 
not distinguish between manifestations of service-connected PTSD 
and nonservice-connected psychiatric disability in the absence of 
medical evidence which clearly does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  When it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable doubt 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.

The Board has considered the issue of whether the Veteran's PTSD 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  This 
issue is discussed below.

The Board has examined the pertinent medical evidence and finds 
that overall, the Veteran's service-connected PTSD does not meet 
the applicable schedular criteria for a rating in excess of 30 
percent disabling.  There is no benefit of the doubt that can be 
resolved in his favor as the preponderance of the evidence does 
not show symptoms that more nearly approximate the criteria for a 
higher rating.  In reaching this determination, the Board has 
considered whether, under Fenderson, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no evidence 
that the Veteran's PTSD has been persistently more severe than 
the extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.  
Accordingly, the claim for a higher initial rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 30 percent for PTSD is denied.


REMAND

With regard to a claim for TDIU, the Board notes that the RO 
previously denied that claim in January 2009 and March 2009 
rating decisions.  However, the Court has held that a request for 
a TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, both the Veteran and the evidence 
of record reasonably raise the question of whether the Veteran is 
unemployable due to his service-connected right eye disability 
and PTSD.

During the course of his increased initial rating claim on 
appeal, the Veteran has submitted evidence that he is 
unemployable due to his PTSD.  See, e.g., a notation in the 
Veteran's November 2008 VA examination for PTSD, in which the 
examiner opined that the Veteran "has been unable to function at 
all occupationally since 1969 [post-service] when he was severely 
beaten.  He suffered a severe head injury at the VA Hospital in 
Gulfport" at which he was employed.  Therefore, in addition to 
the Veteran's March 2008 claim for entitlement to a TDIU, the 
evidence of record has reasonably raised that issue.

The Veteran was provided with a VA examination for his TDIU claim 
in April 2008.  Notably, this examination occurred prior to the 
January 2009 grant of service connection for PTSD, and no 
examination of the Veteran's employability has been provided 
since that grant.  Moreover, the April 2008 VA examiner opined 
only that "He is employable."  As the Veteran's representative 
explained in a March 2010 letter, the examiner did not give any 
reasons for this belief, or state what kind of work the Veteran 
would be capable of doing considering the nature and extent of 
his service-connected disabilities.

Consequently, a new VA examination to determine the Veteran's 
employability in light of his service-connected disabilities is 
required.  On remand, the RO should schedule this examination.  
The VA examiner is advised that advancing age may not be used as 
a basis for a total disability rating.  38 C.F.R. § 4.19.

On remand, the RO should ask the Veteran to identify all health 
care providers that have treated him for his service-connected 
chorioretinal scarring of the right eye and PTSD, and attempt to 
obtain records from each health care provider he identifies that 
might have available records, if not already in the claims file.  
In particular, obtain the records, if any, from November 2008 to 
the present.  If records are unavailable and future attempts to 
retrieve the records are futile, please have the health care 
provider so indicate.

Additionally, because the Veteran has stated that he has not 
worked since 1969, the RO should attempt to ascertain whether the 
Veteran has been in receipt of Social Security Administration 
(SSA) disability benefits, and, if so, it should obtain those 
records and associate them with the claims file.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(c).

The Board notes that the Veteran may be entitled to a TDIU rating 
under 38 C.F.R. § 4.16(a) (2009).  Total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

The Veteran has the following service-connected disabilities:  
chorioretinal scarring, right eye, secondary to history of 
chorioretinitis, currently rated as 70 percent disabling; and 
PTSD, currently rated as 30 percent disabling.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  His combined service-connected 
disability rating is currently 80 percent.  See 38 C.F.R. §§ 4.25.  
Thus, he satisfies the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected chorioretinal scarring of 
the right eye and PTSD, and attempt to obtain 
records from each health care provider he 
identifies that might have available records, 
if not already in the claims file.  In 
particular, obtain the records, if any, from 
November 2008 to the present.  If records are 
unavailable and future attempts to retrieve 
the records are futile, please have the 
health care provider so indicate.

2.  Ascertain whether the Veteran has been in 
receipt of SSA disability benefits; if so, 
obtain the Veteran's SSA records and 
associate them with the claims file.

3.  After completion of the above, provide 
the Veteran with a VA examination to 
determine his employability.  The claims file 
should be reviewed by the examiner(s), and 
the report should so indicate.  All indicated 
tests and studies should be undertaken.  The 
examiner(s) should record pertinent medical 
complaints, symptoms, clinical findings, and 
comment on the Veteran's limitations, if any, 
caused by the Veteran's service-connected 
disabilities.

The examiner is requested to express an 
opinion as to the Veteran's ability to obtain 
and retain substantially gainful employment, 
in light of his service-connected 
chorioretinal scarring of the right eye and 
PTSD.  The examiner(s) should provide a 
discussion of the rationale for the opinion 
rendered with consideration of the pertinent 
medical and lay evidence of record.  The 
examiner is advised that advancing age may 
not be used as a basis for a total disability 
rating.

4.  After completion of the above, the AOJ 
should adjudicate the Veteran's claim for a 
TDIU rating pursuant to 38 C.F.R. § 4.16(a).  
If any determination remains unfavorable to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


